Broyles, C. J.
1. “Venue may be proved by circumstantial evidence; but circumstances which show that it is possible that an alleged crime was committed within the jurisdiction of the court are insufficient to establish the jurisdictional element of venue, where from the circumstances adduced it is as possible and reasonable that the crime was committed beyond the jurisdiction of the court.” Wilson v. State, 6 Ga. App. 16(2) (64 S. E. 112). See also Chambers v. State, 85 Ga. 220(2) (11 S. E. 653); Jones v. State, 113 Ga. 271 (38 S. E. 851); Wade v. State, 11 Ga. App. 411, 414 (75 S. E. 494). Under the authorities cited and the facts of the instant ease, the venue, proof of which is necessary to a legal conviction, was not sufficiently proved.
2. “To make a confession admissible, it must have been made voluntarily, without being induced by another, by the slightest hope of benefit or remotest fear of injury.” Code of 1933, § 38-411. The undisputed evidence in this case shows that the confession, introduced in evidence ' over objection, was induced by another, and was given by the defendant in the hope of benefit; and therefore it was not admissible.
3. Because of the errors above pointed out, the court erred in overruling the motion for a new trial. Some grounds of the motion were abandoned, and the errors alleged in others are not likely to recur on another trial.

Judgment reversed.


MacIntyre and Guerry, JJ., concur.